DETAILED ACTION
This action is in response to applicant’s amendment received on May 3rd, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid (U.S. Publication 2006/0142657).
Quaid discloses a method comprising the steps of receiving input identifying at least one haptic barrier and a hard barrier for different types of tissues (page 17 paragraphs 155-156, page 18 paragraphs 160-162, and Figure 43), associating at least one form of feedback with the haptic barrier and the hard barrier (see pages 8 and 9 paragraph 115), providing real-time assistance during an actual surgical procedure on the subject by monitoring a position of a robotic surgical tool, detecting movement of the robotic surgical tool into at least one of the haptic barrier and the hard barrier, providing haptic feedback when the robotic surgical tool crosses the haptic barrier (see page 29 paragraph 216), and stopping movement of the robotic surgical tool when the robotic surgical tool crosses the hard barrier (page 20 paragraphs 216-217). Quaid further discloses the method wherein the haptic feedback is transmitted to an operator via hand controllers on the robotic surgical tool (37; see page 10 paragraph 120) and wherein the haptic feedback is accompanied by at least one of either audio (page 23 paragraph 190) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid (U.S. Publication 2006/0142657) in view of Harris Jr. (U.S. Publication 2015/0057493).
Quaid discloses the invention as claimed (as discussed above) except for the method further comprising the step of logging into the robotic surgical tool system with authentication. Harris Jr. teaches a method of using a surgical system, such as a haptic system (see abstract), further comprising the step of logging into the surgical system with authentication (page 3 paragraph 62) in order to limit access to the system and information on the system. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Quaid further comprising the step of logging into the robotic surgical tool system with authentication in view of Harris Jr. in order to limit access to the system and information on the system. 
. 
Response to Arguments
Applicant's arguments filed May 3rd, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations and new claims added in the amendment, which are discussed above in the new grounds of rejection provided by the examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775